Citation Nr: 0804055	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability (claimed as chronic obstructive pulmonary disease) 
as a result of exposure to radiation.

2.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as depression and bipolar 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1959.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran appeared before the undersigned 
Veterans Law Judge in November 2007 and delivered sworn 
testimony at a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has COPD as a result of exposure 
to ionizing radiation during service.  While noting that COPD 
is not a radiogenic disease according to VA regulations, the 
veteran can still establish direct service connection for 
COPD under 38 C.F.R. § 3.303(d) by showing that the disease 
or malady was incurred during or aggravated by service.  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (quoting Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

At his November 2007 Board hearing, the veteran essentially 
indicated (Hearing transcript (Tr.), at pages 11 and 13.) 
that he had received treatment for the disabilities on appeal 
at the Harris County Hospital District (Houston, Texas) 
shortly after service.  While the veteran remarked that such 
records had been provided to VA, the Board notes that other 
than a letter dated in May 2004, no such records are 
associated with the claims file, and an attempt to obtain 
such records should be made.

If development completed in connection with this remand so 
warrants, the RO should schedule the veteran for additional 
VA examinations.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment received 
(for his respiratory and psychiatric 
disabilities) from the Harris County 
Hospital District (Houston, Texas) since 
1959 and associate them with the claims 
folder.

2.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

3.  The AOJ should then readjudicate the 
claims on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





